      
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 1 of 30


1    Raul Perez (SBN 174687)
     Raul.Perez@capstonelawyers.com
2    Robert J. Drexler, Jr. (SBN 119119)
     Robert.Drexler@capstonelawyers.com
3    Molly A. DeSario (SBN 230763)
     Molly.DeSario@capstonelawyers.com
4    Jonathan Lee (SBN 267146)
     Jonathan.Lee @capstonelawyers.com
5    Capstone Law APC
     1875 Century Park East, Suite 1000
6    Los Angeles, California 90067
     Telephone: (310) 556-4811
7    Facsimile: (310) 943-0396
8    Attorneys for Plaintiff Plaintiff Jimmy Greer
      
9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
12   JIMMY GREER, individually, and on               Case No. 2:15-cv-01063-KJM-CKD
     behalf of others similarly situated,
13                                                   The Hon. Kimberly J. Mueller
                  Plaintiff,
14                                                   NOTICE OF MOTION AND MOTION
            vs.                                      FOR PRELIMINARY APPROVAL OF
15                                                   CLASS ACTION SETTLEMENT;
     DICK’S SPORTING GOODS, INC., a                  MEMORANDUM OF POINTS AND
16   Delaware corporation; and DOES 1                AUTHORITIES IN SUPPORT
     through 100, inclusive,
17                                                   Date:      May 31, 2019
                  Defendants.                        Time:      10:00 a.m.
18                                                   Place:     Courtroom 3
19
20
21
22
23
24
25
26
27
28


                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 2 of 30


1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
2             PLEASE TAKE NOTICE that on May 31, 2019 at 10:00 a.m., or as soon
3    thereafter as counsel may be heard, in Courtroom 3 of the above-captioned court, located
4    at 501 I Street, Sacramento, CA 95814, the Honorable Kimberly J. Mueller presiding,
5    Plaintiff Jimmy Greer will, and hereby does, move this Court to:
6             1.    Preliminarily approve the settlement set forth in the Joint Stipulation of
7    Class Action Settlement and Release, attached as Exhibit 1 to the Declaration of Raul
8    Perez;
9             2.    Approve distribution of the proposed Notice of Class Action Settlement to
10   the Settlement Class;
11            3.    Appoint ILYM Group, Inc. as the Settlement Administrator; and
12            4.    Set a hearing date for final approval of the settlement.
13            This Motion is based upon: (1) this Notice of Motion and Motion; (2) the
14   Memorandum of Points and Authorities in Support of Motion for Preliminary Approval
15   of Class Action Settlement; (3) the Declaration of Raul Perez; (4) the Joint Stipulation of
16   Class Action Settlement and Release; (5) the Notice of Class Action Settlement; (6) the
17   [Proposed] Order Granting Preliminary Approval of Class Action Settlement; (7) the
18   records, pleadings, and papers filed in this action; and (8) upon such other documentary
19   and oral evidence or argument as may be presented to the Court at or prior to the hearing
20   of this Motion.
21            This motion is unopposed by Defendant Dick’s Sporting Goods, Inc..
22
23   Dated: March 26, 2019                          Respectfully submitted,
24                                                  CAPSTONE LAW APC
25                                             By: /s/ Robert J. Drexler, Jr.
                                                   Raul Perez
26                                                 Robert J. Drexler, Jr.
                                                   Molly DeSario
27                                                 Jonathan Lee
28                                                  Attorneys for Plaintiff Jimmy Greer
                                                    Page 1
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 3 of 30


1                                                   TABLE OF CONTENTS
2
3    I.     INTRODUCTION...........................................................................................................1 
4    II.  FACTS AND PROCEDURE.........................................................................................2 
5           A.  Overview of the Litigation .....................................................................................2 
6           B.  Class Counsel Conducted a Thorough Investigation of the Factual and
7                   Legal Issues and Were Thus Able to Objectively Assess the
8                   Settlement’s Reasonableness .................................................................................4 
9           C.  The Parties Settled After Mediation ......................................................................5 
10          D.  The Proposed Settlement Fully Resolves Plaintiff’s Claims ..............................6 
11                  1.     Composition of the Settlement Class............................................................6 
12                  2.     Settlement Consideration ...............................................................................6 
13                  3.     Release by the Settlement Class....................................................................6 
14   III.  ARGUMENT ...................................................................................................................7 
15          A.  The Proposed Class Action Settlement Should Receive Preliminary
16                  Approval ..................................................................................................................7 
17          B.  The Settlement Is the Product of Arms’-Length Negotiations and Is
18                  Therefore Entitled to a Presumption of Fairness..................................................8 
19          C.  The Relief Provided by the Settlement is Fair and Reasonable ..........................9 
20                  1.     The Class Settlement Amount is Within the Range of
21                          Reasonableness .............................................................................................10 
22                  2.     The Settlement Provides for an Equitable Method of Allocating
23                          Relief to Class Members..............................................................................16 
24                  3.     The Court Should Preliminarily Approve the Negotiated
25                          Attorneys’ Fees and Costs ...........................................................................19 
26          D.  There Are No Obvious Deficiencies with the Settlement or Preferential
27                  Treatment to Certain Class Members..................................................................20
28

                                                                       Page i
                                  MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 4 of 30


1           E.  The Court Should Preliminarily Approve the Negotiated Class
2                   Representative Enhancement Payment...............................................................21 
3           F.  The Proposed Class Notice Adequately Informs Class Members About
4                   The Case And Proposed Settlement ....................................................................22 
5    IV.  CONCLUSION..............................................................................................................23 
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 Page ii
                                 MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 5 of 30


1                                                  TABLE OF AUTHORITIES
2
3    FEDERAL CASES 
4    Balderas v. Massage Envy Franchising, LLP, 2014 WL 3610945. (N.D.
5        Cal. July 21, 2014) ..............................................................................................................16
6    Churchill Village, LLC v. Gen. Elec., 361 F.3d 566 (9th Cir. 2004) ................................... 8
7    D’Amato v. Deutsche Bank, 236 F.3d 78 (2d Cir. 2001) ...................................................... 9
8    Eisen v. Carlisle & Jacqueline, 417 U.S. 156 (1974) .........................................................22
9    Franklin v. Kaypro, 884 F.2d 1222 (9th Cir. 1989) .............................................................. 8
10   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998).................................................... 8
11   In re Apple Computer, Inc. Derivative Litig., No. C 06-4128 JF (HRL),
12       2008 U.S. Dist. LEXIS 108195 (N.D. Cal. Nov. 5, 2008) ............................................... 9
13   In Re Armored Car Antitrust Litig., 472 F. Supp. 1357 (N.D. Ga. 1979) .........................16
14   In Re Four Seasons Secs. Laws Litig., 58 F.R.D. 19 (W.D. Okla.1972)...........................16
15   In re Global Crossing Sec. and ERISA Litig., 225 F.R.D. 436 (S.D.N.Y.
16       2004).....................................................................................................................................11
17   In re IKON Office Solutions, Inc. Sec. Litig., 194 F.R.D. 166 (E.D. Pa.
18       2000).....................................................................................................................................11
19   In re Nat’l Football League Players’ Concussion Injury Litig.,
20       961 F. Supp. 2d 708 (E.D. Pa. 2014) .................................................................................. 9
21   In re Tableware Antitrust Litig., 484. F. Supp. 2d 1078 (N.D. Cal. 2007)........................10
22   In re Warfarin Sodium Antitrust Litig., 212 F.R.D. 231 (D. Del. 2002) ...........................16
23   Linney v. Cellular Alaska P’ship, 151 F.3d 1234 (9th Cir. 1998)......................................10
24   Loud v. Eden Med. Ctr., 2013 U.S. Dist. LEXIS 122873 (N.D. Cal. Aug.
25       28, 2013) ..............................................................................................................................15
26   Mangold v. Calif. Public Utilities Comm’n, 67 F.3d 1470 (9th Cir. 1995).......................19
27   McAtee v. Capital One, F.S.B., 479 F.3d 1143 (9th Cir. 2007)..........................................19
28    

                                                                         Page iii
                                     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 6 of 30


1    Montoya v. Intelicare Direct, Inc., No. 15CV1269-LAB, 2016 WL
2       4142342 ((S.D. Cal. Aug. 4, 2016) ..................................................................................... 9
3    Nat’l Rural Telecom. Coop. v. DIRECTV, Inc., 221 F.R.D. 523 (C.D. Cal.
4       2004).....................................................................................................................................11
5    Newman v. Stein, 464 F. 2d 689 (2d Cir. 1972) ...................................................................11
6    Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615 (9th Cir. 1982) ........................10
7    Rodriguez v. West Pub. Corp., 463 F.3d 948 (9th Cir. 2009).............................................10
8    Ruch v. AM Retail Group, Inc., 2016 WL 1161453 (N.D. Cal. Mar. 24,
9       2016).....................................................................................................................................10
10   Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002) ..............................................19
11
12   STATE CASES 
13   Amaral v. Cintas Corp No. 2, 163 Cal. App. 4th 1157 (2008) ...........................................15
14   Chavez v. Netflix, Inc., 162 Cal. App. 4th 43 (2008) ...........................................................20
15   Laffitte v. Robert Half Int’l, 1 Cal. 5th 480 (2016) ..............................................................20
16   Lealao v. Beneficial Cal. Inc., 82 Cal. App. 4th 19 (2000).................................................19
17   Serrano v. Priest, 20 Cal. 3d 25 (1977) ................................................................................19
18
19   FEDERAL STATUTES 
20   Fed. R. Civ. P. 23(c)(2) ................................................................................................... 22, 23
21   Fed. R. Civ. P. 23(e)(1)(A)....................................................................................................... 7
22
23   STATE STATUTES 
24   Cal. Labor Code § 203............................................................................................................15
25   Cal. Lab. Code § 226(e) .........................................................................................................15
26
27   SECONDARY AUTHORITIES 
28   3 Conte & Newberg, Newberg on Class Actions (4th ed. 2002).......................................... 9

                                                                        Page iv
                                    MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 7 of 30


1    Manual for Complex Litigation (4th ed. 2004) ......................................................... 7, 22, 23
2    Tashima & Wagstaffe, Rutter Group Practice Guide: Federal Civil
3        Procedure Before Trial, California & 9th Cir. Editions (The Rutter
4        Group, 2015) .......................................................................................................................19
5    Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees in Class Action
6        Settlements: An Empirical Study, J. of Empirical Legal Studies, Vol. 1,
7        Issue 1, March 2004............................................................................................................20
8
9     
      
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                       Page v
                                    MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 8 of 30


1                  MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           Plaintiff Jimmy Greer seeks preliminary approval of the Joint Stipulation of Class
4    Action Settlement and Release,1 which if approved, would provide valuable monetary
5    relief for approximately 10,700 current and former employees of Defendant Dick’s
6    Sporting Goods, Inc. (“Defendant” or “Dick’s”) (collectively with Plaintiff, the
7    “Parties”).
8           The basic terms of the Settlement provide for the following:
9           (1)    A Settlement Class defined as: All persons who worked at Defendant’s
10                 California retail stores in non-exempt positions at any time during the
11                 period from: (1) March 18, 2011 to January 31, 2015 (the “Security Check
12                 Class”); and (2) March 18, 2011 to April 13, 2017 (the “Business
13                 Reimbursement Class”) (collectively, “Class Members”).
14          (2)    A non-reversionary Class Settlement Amount of $2,900,000. The Class
15                 Settlement Amount includes:
16                 (a)    A Net Settlement Amount of approximately $1,658,333 (the Class
17                        Settlement Amount minus the requested Attorneys’ Fees and Costs,
18                        Settlement Administration Costs, and Class Representative
19                        Enhancement Payment) which will be allocated to all Participating
20                        Class Members on a pro-rata basis according to the number of
21                        weeks that each Class Member worked during the Class Period.
22                        Because the Class Settlement Amount is non-reversionary,
23                        100% of the Net Settlement Amount will be paid to all
24                        Participating Class Members.
25                 (b)    Attorneys’ fees not to exceed one-third of the Class Settlement
26
            1
27           Hereinafter “Settlement Agreement” or “Settlement.” Unless indicated
     otherwise, capitalized terms used herein have the same meaning as those defined by the
28   Settlement Agreement.

                                                   Page 1
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 9 of 30


1                           Amount (or $966,667) and litigation costs and expenses not to
2                           exceed $200,000, to Capstone Law APC (“Class Counsel”).
3                   (c)     Settlement Administration Costs, currently estimated at $65,000, to
4                           be paid to the jointly selected settlement administrator, ILYM
5                           Group, Inc.
6                   (d)     A Class Representative Enhancement Payment of $10,000 to
7                           Jimmy Greer for his service on behalf of the Settlement Class and
8                           for agreeing to a broader release than those required of other Class
9                           Members.
10          An objective evaluation of the Settlement confirms that the relief negotiated on
11   the Class’ behalf is fair, reasonable, and valuable. The Settlement was negotiated by the
12   Parties at arm’s length with helpful guidance from Mark Rudy, Esq., an experienced and
13   well-respected class action mediator, and the Settlement confers substantial benefits to
14   Class Members. The relief offered by the Settlement to Class Members—averaging
15   approximately $155—is particularly impressive when viewed against the difficulties
16   encountered by plaintiffs pursuing wage and hour cases. Indeed, by settling now rather
17   than proceeding to trial, Class Members will not have to wait (possibly years) for relief,
18   nor will they have to bear the risk of class certification being denied or of Defendant
19   prevailing at trial.
20          As discussed below, the proposed Settlement satisfies all criteria for preliminary
21   settlement approval under federal law and falls within the range of reasonableness.
22   Accordingly, Plaintiff respectfully requests that this Court grant preliminary approval of
23   the Settlement Agreement.
24   II.    FACTS AND PROCEDURE
25          A.      Overview of the Litigation
26          On March 18, 2015, Mr. Greer filed his initial complaint in the Superior Court of
27   California for the County of Sacramento, alleging proposed class claims for unpaid
28   overtime, unpaid minimum wages, wages not timely paid upon termination,

                                                      Page 2
                            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 10 of 30


1    unreimbursed business expenses, and unfair competition. On May 15, 2015, Defendant
2    removed the action to the United States District Court for the Eastern District of
3    California. (Declaration of Raul Perez [“Perez Decl.”] ¶ 2; see Dkt. No. 1.)
4           On July 29, 2016, Mr. Greer filed his motion for class certification as to the off-
5    the-clock security check claim, the expense reimbursement claim, and derivative claims.
6    (Dkt. No. 23.) The same day, Defendant filed a motion to deny class certification. (Dkt.
7    No. 24.) On April 13, 2017, the Court denied Defendant’s motion to deny class
8    certification and granted Mr. Greer’s motion for class certification as to the following
9    two classes: (1) all non-exempt or hourly paid employees who worked for Defendant in
10   its DSG retail stores within California at any time from March 18, 2011 until January 31,
11   2015 (the “Security Check Class”); and (2) all non-exempt or hourly paid employees
12   who worked for Defendant in its DSG retail stores within California at any time from
13   March 18, 2011 until the date of certification (the “Business Reimbursement Class”).
14   (Perez Decl. ¶ 3; Dkt. No. 45.)
15          On April 27, 2017, Defendant petitioned the United States Ninth Circuit Court of
16   Appeals for permission to appeal the order granting class certification. (Case No. 17-
17   80075.) The trial court litigation was stayed pending resolution of the petition. On July
18   28, 2017, the Court of Appeals denied the petition for permission to appeal. (Perez Decl.
19   ¶ 4; (9th Cir. Dkt. No. 7.)
20          On November 10, 2017, Defendant filed a motion to stay the action pending the
21   California Supreme Court’s answers to the certified questions in Frlekin v. Apple
22   (regarding whether security check time is compensable if an employer is only searching
23   bags voluntarily brought to work) and Troester v. Starbucks (regarding whether the
24   federal de minimis standard applies to California law claims for off-the-clock security
25   checks). (Dkt. No. 54.) Plaintiff opposed the motion on November 27, 2017, arguing that
26   the outcome of Frlekin would have no bearing on Plaintiff’s claims because Defendant’s
27   security check policy included searching clothing, and not just bags. (Dkt. No. 58.)
28   Further, Plaintiff argued that the outcome of Troester would be purely an issue of

                                                    Page 3
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 11 of 30


1    damages, and not class certification or liability. (Id.) On January 10, 2018, the Court
2    denied Defendant’s motion in its entirety, reasoning that the California Supreme Court
3    could take an inordinate amount of time to decide Frlekin and Troester, and that the
4    prolonged delay would unduly prejudice Plaintiff and the class. (Perez Decl. ¶ 5; Dkt.
5    No. 64.)
6           Simultaneously with Defendant’s motion to stay on November 10, 2017, Plaintiff
7    filed a motion for approval of Plaintiff’s proposed class notice, wherein class members
8    were allowed to opt out by submitting a form through the mail, and class counsel would
9    pay the cost of class notice administration. (Dkt. No. 55.) Defendant insisted that class
10   members also be allowed to opt out by e-mail or text message, despite the extra cost of
11   allowing those procedures. (Dkt. No. 56.) On February 7, 2018, the Court ordered the
12   dissemination of class notice with some changes dictated by the Court; the parties were
13   to allow opt-out by e-mail, with the additional cost of that procedure borne by
14   Defendant. Class notice was mailed on April 19, 2018. (Perez Decl. ¶ 6; Dkt. No. 66.)
15          B.     Class Counsel Conducted a Thorough Investigation of the Factual
16                 and Legal Issues and Were Thus Able to Objectively Assess the
17                 Settlement’s Reasonableness
18          The Settlement is the product of informed negotiations following extensive
19   investigation by Class Counsel. During this matter’s pendency, the Parties thoroughly
20   investigated and researched the claims in controversy, their defenses, and the developing
21   body of law. The investigation entailed the exchange of information pursuant to formal
22   and informal discovery methods, including interrogatories and document requests. In the
23   course of written discovery, Class Counsel received and analyzed several hundred pages
24   of documents, including Defendant’s written policies regarding the claims at issue, and a
25   sample of employee time records. (Perez Decl. ¶ 7.)
26          In addition to written discovery, the Parties took a total of 7 depositions:
27   Plaintiff’s deposition, Defendant’s 30(b)(6) witnesses (Karen Craig and Todd Kraemer),
28   Defendant’s employee witnesses (Jason D. Link and Jih Hao Cheng), Plaintiff’s expert

                                                   Page 4
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 12 of 30


1    witnesses (Dr. David Lewin, Ph.D. and Robert Crandall). (Perez Decl. ¶ 8.)
2           Overall, Class Counsel performed an exhaustive investigation into the claims at
3    issue, which included: (1) determining Plaintiff’s suitability as a putative class
4    representative through interviews, background investigations, and analyses of his
5    employment files and related records; (2) evaluating Plaintiff’s potential class claims; (3)
6    researching similar wage and hour class actions as to the claims brought, the nature of
7    the positions, and the relevant labor force; (4) analyzing Defendant’s labor policies and
8    practices; (5) deposing Defendant’s corporate and lay witnesses, and defending
9    Plaintiff’s deposition and the depositions of Plaintiff’s experts; (6) researching
10   settlements in similar cases; (7) conducting a discounted valuation analysis of claims;
11   (8) drafting the mediation brief; (9) participating in mediation; and (10) finalizing the
12   Settlement Agreement. The extensive document and data exchanges have allowed Class
13   Counsel to appreciate the strengths and weaknesses of the claims alleged against
14   Defendants and the benefits of the proposed Settlement. (Perez Decl. ¶ 9.)
15          C.      The Parties Settled After Mediation
16          After the exchange of relevant information and evidence, the Parties agreed to
17   enter into private mediation in an attempt to resolve the claims in the case. The
18   mediation took place on December 10, 2018, before Mark Rudy, Esq., an experienced
19   wage and hour mediator. Mr. Rudy helped to manage the Parties’ expectations and
20   provided a useful, neutral analysis of the issues and risks to both sides. Although the
21   Parties did not settle at mediation, Mr. Rudy continued to guide the Parties’ toward
22   settlement and eventually issued a mediator’s proposal, which recommended the terms
23   of a class action settlement. The Parties eventually accepted Mr. Rudy’s proposal and
24   were able to consummate a complete settlement of Plaintiff’s claims. At all times, the
25   Parties’ negotiations were adversarial and non-collusive, and the Settlement thus
26   constitutes a fair, adequate, and reasonable compromise of the claims at issue. (Perez
27   Decl. ¶ 10.)
28

                                                   Page 5
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 13 of 30


1           D.     The Proposed Settlement Fully Resolves Plaintiff’s Claims
2                  1.     Composition of the Settlement Class
3           The Settlement Class consists of all persons who worked at Defendant’s
4    California retail stores in non-exempt positions at any time during the period from: (1)
5    March 18, 2011 to January 31, 2015 (the “Security Check Class”); and (2) March 18,
6    2011 to April 13, 2017 (the “Business Reimbursement Class”). (Settlement Agreement ¶
7    5.)
8                  2.     Settlement Consideration
9           Plaintiff and Defendant have agreed to settle all claims alleged in the action in
10   exchange for the Class Settlement Amount of $2,900,000. The Class Settlement Amount
11   includes: (1) a $1,658,333 Net Settlement Amount which will be paid to all Participating
12   Class Members; (2) $966,667 in attorneys’ fees and up to $200,000 in litigation
13   costs/expenses to Class Counsel; (3) Settlement Administration Costs of approximately
14   $65,000; and (4) a Class Representative Enhancement Payment of $10,000 to Plaintiff
15   Jimmy Greer for his service on behalf of the Settlement Class and for a general release
16   of all claims arising out of his employment. (Settlement Agreement ¶¶ 2, 7-8, 24, 30.)
17                 3.     Release by the Settlement Class
18          In exchange for the Class Settlement Amount, Plaintiff and Participating Class
19   Members during the applicable Class Period:
20          For Security Check Class Members: any and all claims, rights, demands,
            liabilities, and causes of action, arising from, arising in connection to, or
21          relating to, the allegation(s) that Defendant (or any Released Party) failed to
            properly compensate employees for security searches during the Security
22          Check Class Period, including (but not limited to) claims for unpaid over or
            double time (Labor Code §§ 510 and 1198), minimum wages or straight
23          time (Labor Code §§ 1194, 1197, and 1197.1), off-the-clock work or time
            subject to employer’s control, failure to pay timely wages during
24          employment or upon termination (Labor Code §§ 201-204), inaccurate
            wage statements (Labor Code § 226), violation of California Business &
25          Professions Code §§ 17200, et seq, violation of any Wage Order of the
            Industrial Welfare Commission, any related claims for exemplary damages,
26          penalties, and interest, any related claims for attorneys’ fees and costs
            (excluding any such fees and costs identified in the Settlement Agreement),
27          and/or any other claims, rights, demands, liabilities, or causes of action
            which could have been asserted in the Action based on the same or similar
28          factual predicate, under any state, federal or local law; and

                                                   Page 6
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 14 of 30


1
              For Business Reimbursement Class Members: Any and all claims,
2             rights, demands, liabilities, and causes of action, arising from, arising in
              connection with, or relating to, the allegation(s) that Defendant (or any
3             other Released Party) failed to reimburse for business expenses during the
              Business Reimbursement Class Period, including (but not limited to) claims
4             for unpaid business-related expenses (Labor Code § 2802), violation of
              California Business & Professions Code §§ 17200, et seq., violation of any
5             Wage Order of the Industrial Welfare Commission, any related exemplary
              damages, penalties, or interest, any related claims for attorneys’ fees and
6             costs (excluding any such fees and costs identified in this Agreement),
              and/or any other claims, rights, demands, liabilities, or causes of action
7             which could have been asserted in the Action based on the same or similar
              factual predicate, under any state, federal or local law.
8
9    (Settlement Agreement ¶ 35.)
10   III.     ARGUMENT
11            A.    The Proposed Class Action Settlement Should Receive Preliminary
12                  Approval
13            Class action settlements must be approved by the court and notice of the
14   settlement must be provided to the class before the action can be dismissed. Fed. R. Civ.
15   P. 23(e)(1)(A). To protect absent class members’ due process rights, approval of class
16   action settlements involves three steps:
17            1.    Preliminary approval of the proposed settlement;
18            2.    Notice to the class providing them an opportunity to exclude themselves;
19                  and
20            3.    A final fairness hearing concerning the fairness, adequacy, and
21                  reasonableness of the settlement.
22   See Fed. R. Civ. P. 23(e)(2); Manual for Complex Litigation § 21.632 (4th ed. 2004).
23            F.R.C.P. 23(e) provides that if the proposal would bind class members, the Court
24   may approve it only after a hearing and only on finding that it is fair, reasonable, and
25   adequate after considering whether:
26            (A)   the class representatives and class counsel have adequately represented the
27   class;
28            (B)   the proposal was negotiated at arm’s length;

                                                    Page 7
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 15 of 30


1           (C)    the relief provided for the class is adequate, taking into account:
2                  (i)     the costs, risks, and delay of trial and appeal;
3                  (ii)    the effectiveness of any proposed method of distributing relief to the
                           class, including the method of processing class-member claims;
4
                   (iii)    the terms of any proposed award of attorney’s fees, including
5                           timing of payment; and
6                  (iv)    any agreement required to be identified under Rule 23(e)(3); and
7           (D)    the proposal treats class members equitably relative to each other.
8           The judicial policy favoring settlement of class action suits should guide the Court
9    in evaluating the fairness of a settlement. See Churchill Village, LLC v. Gen. Elec., 361
10   F.3d 566, 576 (9th Cir. 2004); see also Hanlon v. Chrysler Corp., 150 F.3d at 1027
11   (endorsing the trial court’s “proper deference to the private consensual decision of the
12   parties” when approving a settlement). As this Circuit has observed, “settlements offer
13   parties and their counsel relief from the burdens and uncertainties inherent in trial. . . .
14   The economics of litigation are such that pre-trial settlement may be more advantageous
15   for both sides than expending the time and resources inevitably consumed in the trial
16   process.” Franklin v. Kaypro, 884 F.2d 1222, 1225 (9th Cir. 1989).
17          B.     The Settlement Is the Product of Arms’-Length Negotiations and Is
18                 Therefore Entitled to a Presumption of Fairness
19          In evaluating the Settlement for preliminary approval, the Court “first considers
20   ‘the means by which the parties arrived at settlement.’” In re Volkswagen “Clean
21   Diesel” Mktg., Sales Practices, and Prods. Liab. Litig. (“Volkswagen”), 2016 WL
22   4010049, *14 (N.D. Cal. July 26, 2016). “Preliminary approval is appropriate if the
23   proposed settlement is the product of serious, informed, non-collusive negotiations.” Id.
24          Here, the Parties participated in mediation with Mr. Mark Rudy, a respected
25   mediator of wage and hour class actions. Mr. Rudy helped to manage the Parties’
26   expectations and provided a useful, neutral analysis of the issues and risks to both sides.
27   A mediator’s participation weighs considerably against any inference of a collusive
28   settlement. See In re Apple Computer, Inc. Derivative Litig., No. C 06-4128 JF (HRL),

                                                     Page 8
                           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 16 of 30


1    2008 U.S. Dist. LEXIS 108195 (N.D. Cal. Nov. 5, 2008); D’Amato v. Deutsche Bank,
2    236 F.3d 78, 85 (2d Cir. 2001) (a “mediator’s involvement in pre-certification settlement
3    negotiations helps to ensure that the proceedings were free of collusion and undue
4    pressure.”) At all times, the Parties’ negotiations were adversarial and non-collusive.
5             The Parties were represented by experienced class action counsel throughout the
6    negotiations resulting in this Settlement. Plaintiff is represented by Capstone. Capstone
7    employs seasoned class action attorneys who regularly litigate wage and hour claims
8    through certification and on the merits, and have considerable experience settling wage
9    and hour class actions. (See Perez Decl. ¶¶ 11-14, Ex. 2.) Defendant is represented by
10   Sheppard, Mullin, Richter & Hampton LLP, which operates a respected wage and hour
11   defense practice.
12            As this Settlement is the “result of arms’-length negotiations by experienced class
13   counsel, [it is] entitled to ‘an initial presumption of fairness.’” Volkswagen, 2016 WL
14   4010049, at *14 (internal citation omitted).
15            C.     The Relief Provided by the Settlement is Fair and Reasonable
16            At the preliminary approval stage, the Court evaluates whether the settlement is
17   within the “range of reasonableness,” and whether notice to the class and the scheduling
18   of a final approval hearing should be ordered. See generally 3 Conte & Newberg,
19   Newberg on Class Actions, § 7.20 (4th ed. 2002). For preliminary approval, scrutiny of
20   the settlement is reduced. In re Nat’l Football League Players’ Concussion Injury Litig.,
21   961 F. Supp. 2d 708, 714 (E.D. Pa. 2014) (“At the preliminary approval stage, the bar to
22   meet the ‘fair, reasonable and adequate’ standard is lowered.”); see also, Montoya v.
23   Intelicare Direct, Inc., No. 15CV1269-LAB, 2016 WL 4142342 (S.D. Cal. Aug. 4,
24   2016).
25            The Court need only review the parties’ proposed settlement to determine
26   whether it is within the permissible “range of possible judicial approval” and thus,
27   whether the notice to the class and the scheduling of the formal fairness hearing is
28   appropriate. Newberg, § 11:25. Preliminary approval should be granted if “the proposed

                                                     Page 9
                           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 17 of 30


1    settlement appears to be the product of serious, informed, non-collusive negotiations, has
2    no obvious deficiencies, does not improperly grant preferential treatment to class
3    representatives or segments of the class, and falls within the range of possible approval.
4    Ruch v. AM Retail Group, Inc., 2016 WL 1161453, at *7 (N.D. Cal. Mar. 24, 2016)
5    (quoting In re Tableware Antitrust Litig., 484. F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)).
6                  1.     The Class Settlement Amount is Within the Range of
7                         Reasonableness
8           As discussed in detail below, an objective evaluation of the Settlement confirms
9    that the relief negotiated on the Class’ behalf—a $2,900,000 non-reversionary total Class
10   Settlement Amount—is fair, reasonable, and valuable. The Settlement was negotiated by
11   the Parties at arm’s length with helpful guidance from Mark Rudy, Esq., and the
12   Settlement confers substantial benefits to Class Members. The relief offered by the
13   Settlement is particularly impressive when viewed against the difficulties encountered by
14   plaintiffs pursuing wage and hour cases.
15          In determining whether a settlement agreement is fair, adequate, and reasonable
16   to all concerned, the Court may consider the strength of the plaintiff’s case and the
17   amount offered in settlement, among other factors. Linney v. Cellular Alaska P’ship, 151
18   F.3d 1234, 1242 (9th Cir. 1998). Ultimately, “the district court’s determination is
19   nothing more than an amalgam of delicate balancing, gross approximations, and rough
20   justice,” and there is no single “formula” to be applied; rather, the Court may presume
21   that the parties’ counsel and the mediator arrived at a reasonable range of settlement by
22   considering Plaintiff’s likelihood of recovery. Officers for Justice v. Civil Serv. Comm’n,
23   688 F.2d 615, 625 (9th Cir. 1982); Rodriguez v. West Pub. Corp., 563 F.3d 948, 965 (9th
24   Cir. 2009).
25          Federal district courts recognize that there is an inherent “range of
26   reasonableness” in determining whether to approve a settlement “which recognizes the
27   uncertainties of law and fact in any particular case and the concomitant risks and costs
28   necessarily inherent in taking any litigation to completion.” Newman v. Stein, 464 F. 2d

                                                  Page 10
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 18 of 30


1    689, 693 (2d Cir. 1972); see also Nat’l Rural Telecomm. Coop. v. Directv, Inc., 221
2    F.R.D. 523, 527 (C.D. Cal. 2004) (“well settled law that a proposed settlement may be
3    acceptable even though it amounts to only a fraction of the potential recovery”).2
4           Plaintiff calculated Defendant’s maximum potential exposure for the security
5    inspection claim and business expense reimbursement claims, and derivative claims, as
6    follows:
7           Security Inspection Claim. California law defines “hours worked” as “the time
8    during which an employee is subject to the control of an employer, and includes all the
9    time the employee is suffered or permitted to work, whether or not required to do so.”
10   Morillion v. Royal Packing Co., 22 Cal. 4th 575, 578 (2000). Thus, “an employee who is
11   subject to an employer’s control does not have to be working during that time to be
12   compensated.” Id. at 582. Requiring employees to work without compensation violates
13   California’s minimum wage and overtime laws. See Cal. Lab. Code §§ 510, 1194, 1197,
14   1197.1 and 1198. An employer is liable for off-the-clock “hours worked” if it “knew or
15   should have known off-the-clock work was occurring.” Brinker, 53 Cal. 4th at 1051- 52.
16          Plaintiff alleges that Defendant employed a California-wide policy of requiring
17   managerial personnel to search all employees before they left store premises, including
18   inspections of jackets and other clothing for employees who were not carrying bags. On
19   January 31, 2015, Defendant installed time punch terminals at store exits and started paying
20   for this time.
21          Based on information and evidence produced by Defendant, Plaintiff determined
22   that Class Members worked a total of approximately 880,220 shifts during the period from
23   March 18, 2011 to January 31, 2015. Conservatively estimating that all security checks
24
            2
25            See also In re Global Crossing Sec. and ERISA Litig., 225 F.R.D. 436, 460
     (S.D.N.Y. 2004) (“settlement amount’s ratio to the maximum potential recovery need
26   not be the sole, or even dominant, consideration when assessing settlement’s fairness”);
     In re IKON Office Solutions, Inc. Sec. Litig., 194 F.R.D. 166, 184 (E.D. Pa. 2000) (“the
27   fact that a proposed settlement constitutes a relatively small percentage of the most
     optimistic estimate does not, in itself, weigh against the settlement; rather the percentage
28   should be considered in light of strength of the claims”).

                                                  Page 11
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 19 of 30


1    during a particular shift lasted on average approximately 6 minutes, Defendant’s maximum
2    potential exposure for the security-check claim would be approximately $1.43 million:
3    880,220 shifts x $16.22 average hourly rate x 0.1-hour duration of security-check =
4    $1,427,717.
5           Plaintiff determined an appropriate range of recovery for settlement purposes by
6    offsetting Defendant’s maximum theoretical liability by: (i) the strength of Defendant’s
7    defenses on the merits; (ii) the risk of losing on any of a number of dispositive motions
8    that could have been brought between certification and trial (e.g., motions to decertify
9    the class, motions for summary judgment, and/or motions in limine) that might have
10   eliminated all or some of Plaintiff’s claims; (iii) the risk of losing at trial; (iv) the chances
11   of a favorable verdict being reversed on appeal; and (v) the difficulties attendant to
12   collecting on a judgment (the “Discount Factors”).
13          With respect to affirmative defenses, Defendant argued that security inspections
14   were performed only sporadically at stores, and that Class Members were regularly “waved
15   through” inspection. See Dkt. No. 27, Opposition to Plaintiff’s Motion for Class
16   Certification [“Opp.”] 8:15-20. In support of this contention, Defendant presented evidence
17   that security inspections were not enforced for almost 2 years at its Modesto, California
18   store, but instead left to the Class Members to decide whether they wanted to voluntarily
19   participate. Id.
20          Defendant also argued that there is no violation of California law when an employee
21   voluntarily brings a bag to work since undergoing a bag check does not constitute “hours
22   worked.” Frlekin v. Apple Inc., 2015 WL 6851424, at *3 (N.D. Cal. Nov. 7, 2015). See
23   Opp. 9:4-6.
24          Business Expense Reimbursement Claim. Labor Code section 2802 requires
25   employers to “indemnify” employees for “for all necessary expenditures or losses incurred
26   by the employee in direct consequence of the discharge of his or her duties, or of his or her
27   obedience to the directions of the employer[.]” Cal. Lab. Code § 2802. Plaintiff alleges that
28   Defendant failed to reimburse Class Member for clothing expenses, and despite requiring

                                                   Page 12
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 20 of 30


1    Class Members to wear specific styles of clothing suitable to their assigned department,
2    such as the “Athletic Look,” “Golf Look,” or outdoorsy “Lodge Look.”
3           Based on information and evidence produced by Defendant, Plaintiff determined
4    that Defendant employed approximately 10,700 individuals in non-exempt positions
5    during the Class Period. Conservatively estimating that each Class Member incurred up to
6    $200 in costs for work clothes, Defendant’s maximum potential exposure would be
7    $2,140,000.
8           Plaintiff determined an appropriate range of recovery for settlement purposes by
9    offsetting Defendant’s maximum theoretical liability by the Discount Factors. With
10   respect to affirmative defenses, Defendant argued that the “majority” of Class Members
11   already owned the attire that they wore to work prior to working for Defendant (see Opp.
12   2:26-3:9), and that the “Look Policy” was really intended to serve as “guidance” for
13   what Class Members should wear to work, and was not “not really a policy,” and in
14   either event, was not “not enforced.” See Opp. 3:1-5.
15          Wage Statements. Based on the foregoing allegations, Plaintiffs allege that
16   Defendant issued Class Members wage statements that did not comply with Labor Code
17   section 226(a). Labor Code section 226(a) provides, in pertinent part, that an employer
18   must provide an “accurate itemized” wage statement showing net and gross wages
19   earned. Cal. Lab. Code § 226(a). “[A]n employee has a statutory right to an accurate pay
20   stub.” Jaimez v. Daiohs USA, Inc., 181 Cal. App. 4th 1286, 1306 (2010) (“Jaimez”).
21   “The purpose of the wage statement requirement is to provide transparency as to the
22   calculation of wages. A complying wage statement accurately reports most of the
23   information necessary for an employee to verify if he or she is being properly paid in
24   accordance with the law and that deductions from wages are proper.” DLSE Opinion
25   Letter 2006.07.06 at 2. One of the requirements for a legally compliant wage statement
26   is that it includes “the name and address of the legal entity that is the employer.” Labor
27   Code § 226(a)(8) (emphasis added).
28          Penalties for wage statement violations are calculated according to the formula

                                                  Page 13
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 21 of 30


1    provided by Labor Code section 226(e)(1): An employee suffering injury as a result of a
2    knowing and intentional failure by an employer to comply with subdivision (a) is
3    entitled to recover the greater of all actual damages or fifty dollars ($50) for the initial
4    pay period in which a violation occurs and one hundred dollars ($100) per employee for
5    each violation in a subsequent pay period, not to exceed an aggregate penalty of four
6    thousand dollars ($4,000), and is entitled to an award of costs and reasonable attorney's
7    fees.
8            However, Defendant would have argued (by analogy to case law interpreting
9    penalties under Labor Code sections 201 and 225.5), that it would be improper to assess
10   $100 penalties for “subsequent violations” as there has been no formal finding of any
11   “initial” violations. See Amaral v. Cintas Corp. No. 2, 163 Cal. App. 4th 1157, 1209
12   (2008) (“Although common sense might suggest a “subsequent” violation is nothing
13   more than a violation that occurs at a later point in time after an “initial” violation, this
14   definition is inadequate because the statutes provide for multiple penalties for “each
15   failure to pay each employee” incurred in an initial violation . . . Until the employer has
16   been notified that it is violating a Labor Code provision (whether or not the
17   Commissioner or court chooses to impose penalties), the employer cannot be presumed
18   to be aware that its continuing underpayment of employees is a “violation” subject to
19   penalties.”)
20           While Plaintiff does not agree with this interpretation of Section 226(a), he
21   decided to conservatively estimate Defendant’s maximum potential exposure for wage
22   statement penalties by assessing a $50 penalty for all pay periods at issue: 27,617 two-
23   week pay periods in the statutory one-year claims period when security inspections were
24   off-the-clock x $50 = $1,380,850.
25           Plaintiff had to discount Defendant’s estimated exposure by the strength of its
26   affirmative defenses and the risks of continued litigation. With respect to the affirmative
27   defenses, defendants commonly argue that, without more, wage statement claims are
28   nothing but technical violations for which Class Members suffer no injury. Before

                                                   Page 14
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 22 of 30


1    Section 226(e) was amended, the dispositive issue was whether “suffering injury” was
2    satisfied by the deprivation of a legal right (i.e., an employer’s provision of non-
3    compliant wage statements), or by consequential damages caused by the non-compliant
4    wage statements. Employers in federal court have prevailed in arguing for the latter
5    interpretation. Even after the enactment of section 226(e), some courts have held that
6    this amendment merely clarifies existing law and have held that plaintiffs must
7    demonstrate actual injury. See Loud v. Eden Med. Ctr., 2013 U.S. Dist. LEXIS 122873,
8    **36-53 (N.D. Cal. Aug. 28, 2013) (granting summary judgment on wage statement
9    claim because plaintiff could not show injury due to defects and that incorrect wage
10   information is not willful).
11          Waiting-Time Penalties. Where an employer “willfully fails” to timely pay wages
12   upon termination of employment, “the wages of the employee shall continue as a penalty
13   from the due date thereof at the same rate until paid or until an action therefor is
14   commenced,” for up to thirty days. See Cal. Labor Code § 203.
15          Plaintiff estimated Defendants’ maximum potential exposure for 203 penalties at
16   $12,244,072, which was calculated by taking the product of the following: 4,575 former
17   employees during the 3-year SOL x 5.5-hour average shift x $16.22 average hourly
18   wage x 30 days of penalties = $12,244,072.50. Plaintiff recognizes that Defendants
19   would have argued that an employer has a complete defense to a waiting-time penalty
20   claim based on a showing of good faith. Amaral v. Cintas Corp No. 2, 163 Cal. App.
21   4th 1157, 1204 (2008) (“So long as no other evidence suggests the employer acted in
22   bad faith, presentation of a good faith defense, based in law or fact, will negate a finding
23   of willfulness.”)
24          The Class Settlement Amount Is Fair and Reasonable. In aggregate, Plaintiff
25   estimated Defendant’s maximum potential exposure for the claims at issue at
26   approximately $17.2 million.
27                           Claim                   Maximum Potential Amount
                  Security Inspection Claim                      $1,427,717.00
28

                                                  Page 15
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 23 of 30


1                           Claim            Maximum Potential Amount
                  Business Expense Claim                 $2,140,000.00
2
                  Wage-Statement Claim                   $1,380,850.00
3                 Waiting-Time Penalty Claim            $12,244,072.50
4                 Total                                 $17,192,639.50

5           Taking into account the Discount Factors, and the risks of continued litigation,
6    Plaintiffs determined that a settlement of approximately 17% of Defendant’s maximum
7    potential exposure for the class claims was fair and reasonable. See, e.g., In re Warfarin
8    Sodium Antitrust Litig., 212 F.R.D. 231, 256-58 (D. Del. 2002) (recognizing that a
9    reasonable settlement amount can be 1.6% to 14% of the total estimated damages); In Re
10   Armored Car Antitrust Litig., 472 F. Supp. 1357, 1373 (N.D. Ga. 1979) (settlements
11   with a value of 1% to 8% of the estimated total damages were approved); In Re Four
12   Seasons Secs. Laws Litig., 58 F.R.D. 19, 37 (W.D. Okla.1972) (approving 8% of
13   damages); Balderas v. Massage Envy Franchising, LLP, 2014 WL 3610945, at *5
14   (N.D. Cal. July 21, 2014) (finding that settlement which amounted to 8% of maximum
15   recovery “[fell] within the range of possible initial approval based on the strength of
16   plaintiff’s case and the risk and expense of continued litigation.”); In re Omnivision
17   Techs., Inc., 559 F. Supp. 2d 1036, 1042 (N.D. Cal. 2008) (approving settlement of 6%
18   to 8% of estimated damages).
19                 2.     The Settlement Provides for an Equitable Method of Allocating
20                        Relief to Class Members
21          The Settlement provides for an equitable method of allocating relief to Class
22   Members in proportion to qualifying wage statements received. Formula for Calculating
23   Settlement Payments
24          Each Class Member’s settlement payment will be based on the number of
25   Workweeks the Class Member worked in a non-exempt position during the period from:
26   (1) March 18, 2011 to January 31, 2015, for the Security Check Class (“Security Check
27   Class Period”); and (2) March 18, 2011 to April 13, 2017, for the Business
28   Reimbursement Class (“Business Reimbursement Class Period”). The formula for

                                                  Page 16
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 24 of 30


1    calculating settlement payments is as follows: Seventy-Five Percent (75%) of the Net
2    Settlement Amount will be allocated to the Security Check Class (the “Security Check
3    Class Fund”), and (2) Twenty-Five Percent (25%) of the Net Settlement Amount will be
4    allocated to the Business Reimbursement Class (the “Business Reimbursement Class
5    Fund”). Each Class Member’s respective shares of the Security Check Class Fund and
6    Business Reimbursement Class Fund will be allocated on a pro-rata basis according to
7    the number of Workweeks worked by each qualifying Class Member. Individual
8    Settlement Payments will be reduced by any required deductions for each Participating
9    Class Members as specifically set forth herein, including employer and employee-side
10   tax withholdings or deductions.
11           Security Check Class Fund: Defendant will calculate (or provide sufficient
12   information for the Settlement Administrator to calculate) the total number of
13   Workweeks worked by all Security Check Class Members during the Security Check
14   Class Period. To determine each Security Check Class Member’s share of the Security
15   Check Class Fund, the Settlement Administrator will use the following formula: Share
16   of Security Check Class Fund = Workweeks Worked by Security Check Class Member
17   ÷ Workweeks Worked by All Security Check Class Members × Security Check Class
18   Fund.
19           The entire Security Check Class Fund (net of the required tax withholdings and
20   deductions) will be disbursed to all Security Check Class Members who do not submit
21   timely and valid Requests for Exclusion. If there are any valid and timely Requests for
22   Exclusion, the Settlement Administrator shall proportionately increase the payment for
23   each participating Security Check Class Member according to the number of
24   Workweeks worked, so that the amount actually distributed to the Settlement Class
25   equals 100% of the Security Check Class Fund, net of the required tax withholdings and
26   deductions. The Settlement Administrator will remit the required tax withholdings to the
27   applicable taxing jurisdiction.
28           Business Reimbursement Class Fund: Defendant will calculate (or provide

                                                  Page 17
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 25 of 30


1    sufficient information for the Settlement Administrator to calculate) the total number of
2    Workweeks worked by all Business Reimbursement Class Members during the
3    Business Reimbursement Class Period. To determine each Business Reimbursement
4    Class Member’s share of the Business Reimbursement Class Fund, the Settlement
5    Administrator will use the following formula: Share of Business Reimbursement Class
6    Fund = Workweeks Worked by Business Reimbursement Class Member ÷ Workweeks
7    Worked by All Business Reimbursement Class Members × Business Reimbursement
8    Class Fund.
9           The entire Business Reimbursement Class Fund net of the required tax
10   withholdings and deductions, will be disbursed to all Business Reimbursement Class
11   Members who do not submit timely and valid Requests for Exclusion. If there are any
12   valid and timely Requests for Exclusion, the Settlement Administrator shall
13   proportionately increase the payment for each participating Business Reimbursement
14   Class Member according to the number of Workweeks worked, so that the amount
15   actually distributed to the Settlement Class equals 100% of the Business Reimbursement
16   Class Fund, net of the required tax withholdings and deductions. The Settlement
17   Administrator will remit the required tax withholdings to the applicable taxing
18   jurisdiction.
19          The average Individual Settlement Payment is approximately $155. This is in
20   line with, if not higher than (since many of the wage and hour settlements below released
21   many more claims), many wage and hour class action settlements approved by
22   California state and federal courts. See, e.g., Badami v. Grassroots Campaigns, Inc.,
23   Case No. C 07-03465 JSW (N.D. Cal. Sept. 15, 2008) (average net recovery of
24   approximately $195); Sandoval v. Nissho of Cal., Inc., Case No. 37-2009-00091861
25   (San Diego County Super. Ct.) (average net recovery of approximately $145); Fukuchi
26   v. Pizza Hut, Case No. BC302589 (L.A. County Super. Ct.) (average net recovery of
27   approximately $120); Contreras v. United Food Group, LLC, Case No. BC389253
28   (L.A. County Super. Ct.) (average net recovery of approximately $120); Ressler v.

                                                  Page 18
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 26 of 30


1    Federated Department Stores, Inc., Case No. BC335018 (L.A. County Super. Ct.)
2    (average net recovery of approximately $90); Doty v. Costco Wholesale Corp., Case No.
3    CV05-3241 FMC-JWJx (C.D. Cal. May 14, 2007) (average net recovery of
4    approximately $65); Sorenson v. PetSmart, Inc., Case No. 2:06-CV-02674-JAM-DAD
5    (E.D. Cal.) (average net recovery of approximately $60); Lim v. Victoria’s Secret Stores,
6    Inc., Case No. 04CC00213 (Orange County Super. Ct.) (average net recovery of
7    approximately $35); and Gomez v. Amadeus Salon, Inc., Case No. BC392297 (L.A.
8    Super. Ct.) (average net recovery of approximately $20).
9                  3.     The Court Should Preliminarily Approve the Negotiated
10                        Attorneys’ Fees and Costs
11          At final approval, Class Counsel will request attorneys’ fees in the amount of one-
12   third of the total common fund. Under controlling California law,3 the common fund
13   method for awarding attorneys’ fees is appropriate where, as here, attorneys have been
14   instrumental in creating a settlement fund that benefits all class members. See Serrano v.
15   Priest, 20 Cal. 3d 25, 35 (1977) (noting that federal and state courts have long
16   recognized that when attorneys create a common fund that benefits a class, the attorneys
17   have an equitable right to be compensated from that fund); Lealao v. Beneficial Cal. Inc.,
18   82 Cal. App. 4th 19, 48 (2000) (“Courts agree that, because the percentage-of-the-benefit
19   approach is ‘results oriented rather than process-oriented, it better approximates the
20   workings of the marketplace’ than the lodestar approach.” [citation omitted]). Although
21          3
              In diversity actions, federal courts look to state law in determining whether a
22   party has a right to attorneys’ fees and how to calculate those fees. Mangold v. Calif.
     Public Utilities Comm’n, 67 F.3d 1470, 1478 (9th Cir. 1995) (“Ninth Circuit precedent
23   has applied state law in determining not only the right to fees, but also in the method of
     calculating the fees”). The state law governing the underlying claims in a diversity
24   action “also governs the award of fees.” Vizcaino v. Microsoft Corp., 290 F.3d 1043,
     1047 (9th Cir. 2002). Because CAFA operates to modify the diversity requirement, “the
25   Erie doctrine still applies so that state substantive law governs such claims in federal
     court.” See Tashima & Wagstaffe, Rutter Group Practice Guide: Federal Civil
26   Procedure Before Trial, California & 9th Cir. Editions (The Rutter Group, 2015)
     paragraph 10:497.5. As the Ninth Circuit observed, “even after CAFA’s enactment,
27   Erie-related doctrines ensure that, for the most part, removal of a CAFA case from state
     to federal court produces a change of courtrooms and procedure rather than a change of
28   substantive law.” McAtee v. Capital One, F.S.B., 479 F.3d 1143, 1147 (9th Cir. 2007).

                                                  Page 19
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 27 of 30


1    California has no benchmark, California courts routinely award attorneys’ fees equalling
2    approximately one-third of the common fund’s total potential value or higher. See, e.g.,
3    Laffitte v. Robert Half Int’l, 1 Cal. 5th 480 (2016) (affirming a fee award representing
4    one-third of the common fund); Chavez v. Netflix, Inc., 162 Cal. App. 4th 43, 66 n.11
5    (2008) (“[S]tudies show that . . . fee awards in class actions average around one-third of
6    the recovery.”); Eisenberg & Miller, Attorney Fees in Class Action Settlements: An
7    Empirical Study, J. of Empirical Legal Studies, Vol. 1, Issue 1, 27-78, March 2004, at 35
8    (independent studies of class action litigation nationwide have come to a similar
9    conclusion that a one-third fee is consistent with market rates).
10          Plaintiff will file a formal motion for the negotiated attorneys’ fees and costs once
11   preliminary approval of the Settlement is granted.
12          D.     There Are No Obvious Deficiencies with the Settlement or
13                 Preferential Treatment to Certain Class Members
14          The Court must also ask whether “the Settlement contains any obvious
15   deficiencies” and “whether the Settlement provides preferential treatment to any Class
16   Member.” Volkswagen, 2016 WL 4010049, at **14, 16. This Settlement contains no
17   “glaring deficiencies” Id. at *14. The Settlement does not provide for a reversion of
18   unpaid settlement funds to Defendants or distribute a disproportionate share of the
19   settlement to the attorneys that requires closer scrutiny in the Ninth Circuit. See id. at
20   *14-15 (applying the factors set forth in In re Bluetooth Headset Prods. Liab. Litig., 654
21   F.3d 935, 946 (9th Cir. 2011)).
22          Moreover, no segment of the Class is given preferential treatment. Plaintiff will
23   also seek, at a later time (when the Motion for Attorneys’ Fees is filed), an incentive
24   award in an amount that is well within the range of such awards in the Ninth Circuit for
25   their work on the behalf of the Class, the reputation risk undertaken, and for the
26   execution of a general release. See infra, § III.G. See, e.g., La Fleur v. Medical
27   Management Intern, Inc., No. 13-00398-VAP, 2014 WL 2967475, *8 (C.D. Cal. June
28   25, 2014) (awarding $15,000 to each named plaintiff for services to the Class,

                                                   Page 20
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 28 of 30


1    reputational harm and general release). Accordingly, the Settlement is procedurally fair,
2    adequate and reasonable.
3           E.      The Court Should Preliminarily Approve the Negotiated Class
4                   Representative Enhancement Payment
5           The Settlement provides for a Class Representative Enhancement Payment of
6    $10,0004 to Jimmy Greer for his service on behalf of Class Members and for agreeing to
7    a broader release than those required of other Class Members. “Incentive awards are
8    fairly typical in class action cases . . . Such awards are discretionary and are intended to
9    compensate class representatives for work done on behalf of the class . . . .” Rodriguez v.
10   West Publ’g Corp., 563 F.3d 948, 958 (9th Cir. 2009) (citing 4 William B. Rubenstein et
11   al., Newberg on Class Actions § 11:38 (4th ed. 2008)). These payments work both as an
12   inducement to participate in the suit and as compensation for time spent in litigation
13   activities. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 463 (describing the service
14   award as an incentive to the class representatives); Matter of Continental Illinois
15   Securities Litig., 962 F.2d 566, 571 (7th Cir. 1992) (stating that an enhancement award
16   should be in such an amount “as may be necessary to induce [the class representative] to
17   participate in the suit”).
18          Plaintiff will file a formal motion for the negotiated Class Representative
19   Enhancement Payment once preliminary approval of the Settlement is granted.
20
21          4
              The amounts of the requested incentive award is also reasonable by reference to
22   the amounts that district courts in this Circuit have repeatedly found to be reasonable for
     wage and hour class action settlements. See, e.g., Bernal v. Davita, Inc., Case No. 5:12-
23   cv-03255-PSG, *2 (N.D. Cal, Jan. 14, 2014) ($10,000 incentive payment in $3.4 million
     wage-and-hour class settlement); York v. Starbucks Corp., No. 08-07919 GAF, Dkt. No.
24   239, at *4 (C.D. Cal. Oct. 29, 2013) (approving enhancement award of $10,000 in a $3
     million wage-and-hour class settlement); Ross v. US Bank Nat’l Ass’n, No. 07-02951-SI,
25   2010 U.S. Dist. LEXIS 107857 (N.D. Cal. Sept. 29, 2010) (approving enhancement
     awards of $20,000 each to four class representatives in a $3.5 million settlement of an
26   employment class action); Stevens v. Safeway, Inc., No. 05-01988, 2008 U.S. Dist.
     LEXIS 17119, **34-37 (C.D. Cal. Feb. 25, 2008) ($20,000 and $10,000 award);
27   Amochaev v. Citigroup Global Markets, Inc., No. 05-1298 PJH (N.D. Cal. Aug. 13,
     2008) (approving enhancement awards of $50,000 and $35,000 to employees in light of
28   factors that included fear of workplace retaliation).

                                                    Page 21
                           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 29 of 30


1           F.     The Proposed Class Notice Adequately Informs Class Members
2                  About The Case And Proposed Settlement
3           The proposed class settlement notice and claims administration procedure satisfy
4    due process. Rule 23(c)(2) of the Federal Rules of Civil Procedure requires the Court to
5    direct the litigants to provide Class Members with the “best notice practicable” under the
6    circumstances, including “individual notice to all members who can be identified
7    through reasonable effort.” Eisen v. Carlisle & Jacqueline, 417 U.S. 156, 173, 94 S. Ct.
8    2140, 2150, 40 L. Ed. 2d 732, 746 (1974). Under Rule 23(c)(2), notice by mail provides
9    such “individual notice to all members.” Id. Where the names and addresses of Class
10   Members are easily ascertainable, individual notice through the mail constitutes the “best
11   notice practicable.” Id. at 175.
12          The Notice of Class Action Settlement (“Class Notice”) was jointly drafted and
13   approved by the Parties and provides Settlement Class Members with all required
14   information so that each member may make an informed decision regarding his or her
15   participation in the Settlement. The Class Notice provides information regarding the
16   nature of the lawsuit; a summary of the substance of the settlement terms; the class
17   definition; the deadlines by which Class Members must submit Request for Exclusions
18   or objections; the date for the final approval hearing; the formula used to calculate
19   settlement payments; a statement that the Court has preliminarily approved the
20   settlement; a statement that Class Members will release the settled claims unless they opt
21   out; and noticed of pending lawsuits with overlapping claims. Accordingly, the Notice
22   satisfies the requirements of Rule 23(c)(2).
23          The Class Notice summarizes the proceedings and the terms and conditions of the
24   Settlement in an informative and coherent manner, complying with the statement in
25   Manual for Complex Litigation, supra, that “the notice should be accurate, objective,
26   and understandable to Class Members . . . .” Manual for Complex Litigation, Third (Fed.
27   Judicial Center 1995) (“Manual”) § 30.211. The Notice Packet states that the Settlement
28   does not constitute an admission of liability by Defendants, and that Final Approval has

                                                   Page 22
                          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:15-cv-01063-KJM-CKD Document 73 Filed 03/26/19 Page 30 of 30


1    yet to be made. The Notice Packet thus complies with the standards of fairness,
2    completeness, and neutrality required of a settlement class notice disseminated under
3    authority of the Court. Rule 23(c)(2) and (e); Manual §§ 8.21, 8.39; 30.211, 30.212.
4           The Settlement Administrator will mail the Class Notice to all Settlement Class
5    Members via first class United States mail. (Settlement Agreement ¶ 39.) In the event
6    Notice Packets are returned as undeliverable, the Settlement Administrator will attempt
7    to locate a current address using, among other resources, a computer/SSN and “skip
8    trace” search to obtain an updated address. (Id. at ¶ 40.) This method was negotiated by
9    the Parties to maximize the Class Member notification rate while ensuring cost effective
10   administration of the Settlement.
11   IV.    CONCLUSION
12          The Parties have negotiated a fair and reasonable settlement of claims. Having
13   appropriately presented the materials and information necessary for preliminarily
14   approval, the Parties request that the Court preliminarily approve the settlement.
15
16   Dated: March 26, 2019                         Respectfully submitted,
17                                                 CAPSTONE LAW APC
18                                            By: /s/ Robert J. Drexler, Jr.
                                                  Raul Perez
19                                                Robert J. Drexler, Jr.
                                                  Molly DeSario
20                                                Jonathan Lee
21                                                 Attorneys for Plaintiff Jimmy Greer
22
23
24
25
26
27
28

                                                  Page 23
                         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
